Order entered July 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00335-CV

               JANI-KING FRANCHISING, INC., Appellant/Cross-Appellee

                                                V.

 DAVID D'HOSE, PHILIPPE FISCH, CONSTANTIN ROMAS, AND JEAN BERNARD
                           GENICOT, Appellees

                                                V.

                       FALCO FRANCHISING, S.A., Cross-Appellant

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-11840

                                            ORDER
       We GRANT Jani-King Franchising, Inc.’s July 1, 2015 unopposed motion for extension

of time to file cross-appellee’s brief and ORDER the brief be filed no later than July 10, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE